7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 25
Case 1:21-cv-00306-JJM-PAS Document 7 Filed 07/26/21 Page 1 of 2 PagelD #: 76

AQ) 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Shart Form)

UNITED STATES DISTRICT COURT

for the

Om aki MAIL Aytonio EL
STCHUDDEL" DML ANTONIO”

Plaintiff/Petitioner

WMA MEDPCEDS Sane COMIC, Bt Ala

Defendant/Respondent

Civil Action No.

Tee Ne et ee

APPLICATION TO PROCEED IN DISTRICT COURT WITHGQUT PREPAYING FEES OR COSTS
(Short Form)

Tam a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that | am entitled to the relief requested.

Tn support of this application, | answer the following questions under penalty of perjury: Ny A)

L. i incarcerated. 1 am being held at: MICKA CCYY HOU

If employed there, or have an account in the institution, | have attached to this document a Statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account in my name. Iam also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. ifnot incarcerated. [fl am employed, my employer’s name and address are:

My gross pay or wages are; $ DY ___, and my take-home pay or wages are: $ QO” _ per

ispeci/v pay period)

3. Other Income. In the past 12 months, [ have received income from the following sources ¢eheck alf that apply):

(a) Business, profession, or other selfemployment O Yes
(b} Rent payments, interest, or dividends O Yes
(¢) Pension, annuity, or life insurance payments 3 Yes
(d) Disability, or worker’s compensation payments ™ Yes
(e) Gifts, or inheritances 7 Yes
(f} Any other sources O Yes

 

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.

7
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 26
Case 1:21-cv-00306-JJM-PAS Document7 Filed 07/26/21 Page 2 of 2 PagelD #: 77

AQ 24) (Rev. 07/10} Application to Proceed in District Court Without Prenaying Fees or Costs (Shart Form)

 

4. Amount of money that I have in cash or in a checking or savings account: $ C\

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that | own, including any item of value held in someone else’s name (describe the property and its approximate
value):

ae Dreyer

6. Any housing, transportation, utilities, or joan payments, or other regular monthly expenses (describe and provide
ihe anount of the monthly expense)!

<a

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their sepport:

AO noneinett

8. Any debts or financial obligations (deseribe the amounts owed and to whom they are payable):

BES angndnnaih

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

pue: t]/2O\D\ NEMS EL UCL.

Applicant's sigtrature

Printedfhame
